DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 9, the recitation “retracted” should be “extended”.  
Claim 7 is objected to because of the following informalities: In line 1, the recitation “5” should be “6”.  
Claim 9 is objected to because of the following informalities: In line 1, the recitation “plurality of waste” should be “plurality of said waste”.  
Claim 14 is objected to because of the following informalities: In line 1, the recitation “1” should be “13”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 20: The Applicant’s originally-filed specification, at [0010], states: 
In some embodiments, the drive system comprises an electric motor. In some embodiments, the drive system comprises a solenoid. In some embodiments, the drive system can comprise a drive chain or drive belt.

Claim 1 requires the “electric drive system comprising a motor”. Claim 20 requires “the drive system comprises a solenoid”. 
The motor and solenoid are disclosed as alternatives for the drive system, but are claimed in combination. This necessitates rejection under 35 U.S.C. § 112(a). 
With respect to claim 21: The Applicant’s originally-filed specification, at [0010], states: 
In some embodiments, the drive system comprises an electric motor. In some embodiments, the drive system comprises a solenoid. In some embodiments, the drive system can comprise a drive chain or drive belt.

Claim 1 requires the “electric drive system comprising a motor”. Claim 21 requires “the drive system comprises a drive chain or drive belt”. 
The motor and drive chain or drive belt are disclosed as alternatives for the drive system, but are claimed in combination. This necessitates rejection under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10305311 A1 (Winnemann) in view of US 10,413,064 B1 (Lu).
With respect to claim 1: Winnemann discloses a waste-receiving system (waste separation system 114) comprising: a casing (inner housing 32) configured to be tightly received on multiple sides within a cabinet (base cabinet 30); at least one waste receptacle (the “waste containers” in receptacles 115/116/119, see [0062]-[0064]); a drive system (“opening support” @ [0012], [0021], [0062], and [0064]) configured to move the at least one waste receptacle from a retracted position within a closed cabinet to an extended position at least partially outside of the cabinet, the at least one waste receptacle being positioned at least partially within the casing in the retracted position (Fig. 2) and the at least one waste receptacle being positioned at least partially outside of the casing in the retracted (extended) position (Figs. 10-11); and a sensor system (“a sensor system comprising light barriers, motion detectors, infrared sensors or voice control or to use a touch pad” @ [0020]).
Winnemann [0012] discloses the opening support includes “a suitable energy source such as a gas pressure spring, springs, spindles and/or damping devices”. This does not meet “an electric drive system comprising a motor” as recited in claim 1. 
Winnemann [0020] does not explicitly disclose the “sensor system” generating electronic signals from a user. 
Winnemann does not disclose “a processor” as defined by claim 1. 
Lu discloses opening and closing a drawer body 30 using a driving device 40 that includes a motor 41. A gesture sensor 50 is disposed on cabinet body 10 and is connected with a controller 20 to control operation of the driving device 40. The gesture sensor 50 detects a gesture made by a user and generates a signal for the controller 20, to thereby open and close the drawer body 30 without requiring force from the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lu’s controller 20 and driving device 40 in combination with Winnemann’s sensor system, to thereby automatically open and close the waste separation system 114, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
The driving device 40/motor 41 is “an electric drive system comprising a motor” as claimed. The controller 20 is “a processor” as claimed. 
Lu makes obvious the “sensor system” in Winnemann [0020] generating electronic signals based on a gesture from a user. Lu makes obvious sending such signals to the controller 20 to operate the driving device 40, thereby automatically opening and closing the waste separation system 114 as disclosed by Winnemann. 
This meets the sensor system “configured to generate one or more electronic signals from a user” and as recited in claim 1. This meets the processor “in electronic communication with the sensor system and the motor, the processor configured to actuate the motor based at least in part on the one or more electronic signals received from the sensor system” as recited in claim 1. 
With respect to claim 2: Winnemann discloses the cabinet (base cabinet 30).
With respect to claim 3: Winnemann discloses wherein the at least one waste receptacle (the “various waste containers” in receptacles 115/116/119, see [0062]-[0064]) is supported by a holder (receptacles 115/116/119).
With respect to claim 4: Lu discloses the motor 41 drives a gear 42 that meshes with a rack 43 fixed to the side of the drawer body 30. See Winnemann Figs. 10-11. In the combination, it is obvious for the rack 43 to be fixed to the side of the waste separation system 114. This meets “wherein the drive system is configured to move the at least one receptacle by moving the holder” as claimed.
With respect to claims 6-7: Winnemann [0020] discloses the sensor system comprising light barriers and/or infrared sensors. The light barrier meets “a light-based sensor” as defined by claim 6, but not “an infrared sensor” as defined by claim 7. The infrared sensor meets “a light-based sensor” as defined by claim 6 and “an infrared sensor” as defined by claim 7. 
With respect to claim 8: Winnemann [0020] discloses the sensor system comprising voice control, but does not specifically disclose “a microphone” as required by claim 8. 
OFFICIAL NOTICE is taken that one of ordinary skill in the art would recognize a microphone as a component usable for voice control, to sense the voice of a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a microphone with Winnemann’s waste separation system 114, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to use a microphone in order to provide the voice control disclosed by Winnemann, to thereby allow a user to open and close the waste separation system 114 using voice (speech) alone. 
With respect to claim 9: Winnemann [0062]-[0064] and Figs. 10-11 meet “a plurality of waste receptacles” as claimed. 
With respect to claim 13: Winnemann [0021] discloses “ball-guided telescopic rails”, which meets “a rail system” as claimed. 
With respect to claim 19: Lu’s motor 41, as used in Winnemann’s invention, meets “an electric motor” as claimed. 

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10305311 A1 (Winnemann) in view of US 10,413,064 B1 (Lu) as applied to claim 3 above, and further in view of WO 2016/133407 A1 (Berteksen).
With respect to claim 5: Winnemann Figs. 10-11 show “a cabinet door” as claimed. Winnemann does not disclose “a bracket” as claimed. 
Berteksen Figs. 1-2 show front bracket structure used to secure a cabinet door to a waste receptacle holder.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to used Berteksen’s front bracket structure on Winnemann’s invention, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to provide such structure because it is a known way in the art to attach the components of Winnemann’s invention. 
With respect to claim 7: Winnemann [0020] discloses the sensor system comprising infrared sensors. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10305311 A1 (Winnemann) in view of US 10,413,064 B1 (Lu) as applied to claim 1 above, and further in view of US 2013/0002100 A1 (Badri).
With respect to claims 10-11: Winnemann does not disclose “a lid” as defined by claims 10-11. 
Badri shows it is known in the art to have a lid for a waste receptacle that slides in and out of a cabinet in a manner similar to Winnemann’s waste separation system 114. Badri’s lid opens as the waste receptacle moves from a retracted position to an extended position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Badri’s lid system to Winnemann’s waste separation system 114, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to use Badri’s lid on Winnemann’s waste separation system 114 in order to contain trash odors within the waste receptacles and eliminate/reduce such odors in areas occupied by a user. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10305311 A1 (Winnemann) in view of US 10,413,064 B1 (Lu) as applied to claim 4 above, and further in view of GB 2559346 A (Conway).
With respect to claim 12: Winnemann does not disclose using sensors to avoid a collision with the receptacles 115/116/119 as they move from the retracted position to the extended position, as required by claim 12.
Conway Figs. 2-4 show a reset sensor I on a motorized waste bin G, which senses the door C to thereby retract the bin G into the cabinet A. The Abstract and page 6 teach the reset sensor I as a proximity sensor, meaning the door C moving in proximity to the sensor I triggers the bin G to retract. 
See Winnemann Fig. 9, which is similar to the configuration of Conway. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put a proximity sensor on the side of Winnemann’s system 114, facing the door 113, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Such sensor serves a similar purpose as Conway’s reset sensor I, to initiate retraction of system 114 based on proximity of door 113 to the system 114. 
Such a configuration meets the claim as written because if the reset sensor detects proximity of the door 113 as the system 114 extends, the system 114 is stopped and retraction initiated. Such functionality encompasses avoiding a collision between the door 113 and the holder as claimed. 
Conway page 1 teaches the module is designed to stall should it encounter an obstacle, and Conway page 6 teaches this is accomplished via monitoring for excess amperage. 
See Winnemann Figs. 10-11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put a proximity sensor on the front of part 120 (Fig. 10) or part 123 (Fig. 11), as an obvious variation of where to mount the sensor that controls opening and closing of the system 114. Conway shows it is known to put sensors on the moving components, so having the sensor on part 120 or part 123 is within the level of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use such sensor on the front of part 120 of part 123 to stop the extension of system 114 if an obstacle is detected, in order to prevent excess amperage that damages electrical components like the motor. The excess amperage arises from an obstacle preventing extension of the system 114 while the motor continues to operate. Having the sensor on part 120 or 123 stop the system 114 before collision with the obstacle precludes excess amperage from arising. 
Lastly, from MPEP 2114:

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

The prior art discloses and/or makes obvious a system that includes a controller and at least one motion/proximity sensor. The claim defines how the controller is configured to use the signals from the at least one sensor, and how to control the drive system. The claim fails to yield a patentable distinction over the structure of the prior art. 

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10305311 A1 (Winnemann) in view of US 10,413,064 B1 (Lu) as applied to claims 1 and 3 above, and further in view of US 2,699,368 (Selmer).
With respect to claim 14: Winnemann [0021] discloses “ball-guided telescopic rails”. This does not meet the claim as written.
Selmer discloses a garbage disposal unit that slides on a first rail and a second rail as claimed. See Selmer Figs. 1-3 and 5. Each “rail” includes one slideway 17, one side member 23 or 24, and the corresponding wheels 29-31 between said one slideway 17 and said one side member 23 or 24. Selmer Fig. 3 shows the “plurality of wheels and tracks positioned on an interior surface” as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Selmer’s wheel and slideway structure instead of Winnemann’s rails, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. These are functional equivalents in the art, so switching one for the other is within the level of ordinary skill in the art.
With respect to claim 15: See Winnemann Figs. 9-11 and Selmer Figs. 2-3. It is obvious for the wheels and tracks to not be visible by a user in normal use because they are under/behind Winnemann’s system 114, similarly to being hidden under Selmer’s member 26. 
With respect to claim 16: See Selmer Figs. 1-3 and 5. The lateral, exterior surfaces of slideways 17 define the claimed “exterior surfaces”. Selmer Fig. 5 shows such surfaces are generally smooth as claimed. While Fig. 4 appears to show a bolt/screw for mounting of the wheels 30/31, such bolt/screw does not take up a significant portion of the exterior of the slideways 17. The exterior surfaces of slideways 17, even with bolts/screws for the wheels, meet “generally smooth” as claimed. 
With respect to claims 17-18: Winnemann’s receptacles 115/116/119 define “one or more recesses”. Winnemann does not show the waste containers disclosed as being received in the receptacles 115/116/119.
Winnemann does not explicitly disclose a lower region of the waste containers supported on an upper surface of the holder, as in claim 17. Winnemann does not explicitly disclose the waste containers closely or tightly receives in the receptacles 115/116/119, as in claim 18.
Selmer Fig. 2 shows a garbage container 15 in a holder 61. The holder 61 comprises an upper surface on which a lower region of the garbage container 15 is supported. The holder 61 defines a recess that closely or tightly receives the garbage container 15. The container 15 does not appear capable of moving or tipping within the holder 61, due to the shape of the holder 61 matching the shape of the container 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to hold Winnemann’s waste containers in the receptacles 115/116/119 similarly to how Selmer’s container 15 fits in the holder 61, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10305311 A1 (Winnemann) in view of US 10,413,064 B1 (Lu) as applied to claim 1 above, and further in view of US 2009/0194532 A1 (Yang).
With respect to claim 20: Winnemann [0012] discloses the opening support includes “a suitable energy source such as a gas pressure spring, springs, spindles and/or damping devices”. This does not meet “the drive system comprises a solenoid” as recited in claim 20. 
Yang [0081] shows that a motor and a solenoid are functional equivalent driving means to one of ordinary skill in the art. Yang [0081] shows that a solenoid meets Winnemann’s disclosure of a suitable energy source. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a solenoid to provide opening and closing force for Winnemann’s waste separation system 114, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10305311 A1 (Winnemann) in view of US 10,413,064 B1 (Lu) as applied to claim 1 above, and further in view of US 2003/0205979 A1 (Papari).
With respect to claim 21: Winnemann [0012] discloses the opening support includes “a suitable energy source such as a gas pressure spring, springs, spindles and/or damping devices”. This does not meet “the drive system comprises a drive chain or drive belt” as recited in claim 21. 
Papari [0039]-[0040] disclose the use of a drive belt 53/56 and a motor 40 in a drive system 100 of a lid 15 of a waste container 12. Papari [0039]-[0040] teach that a drive belt reduces noise and handles abuse. Papari [0039]-[0040] show that a drive belt and motor meet Winnemann’s disclosure of a suitable energy source. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a drive belt to provide opening and closing force for Winnemann’s waste separation system 114, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to use a drive belt because it reduces noise and handles abuse. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637